Case 8:18-cv-00335-JSM-JSS Document 69 Filed 10/31/19 Page 1 of 9 PageID 2428




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

JENNIFER MORA, on behalf of herself and a
proposed class of all similarly-situated
persons,

      Plaintiff,

v.                                                       Case No: 8:18-cv-335-T-30JSS

VISIONWORKS OF AMERICA, INC.,

      Defendant.


                           SUMMARY JUDGMENT ORDER

      Jennifer Mora bought two pairs of eyeglasses from Visionworks of America, Inc. using

a Buy One, Get One Free (“BOGO”) promotion. Apparently happy with the deal, she returned

a few weeks later and bought two more pairs of eyeglasses using the BOGO promotion, even

though she was offered 50% off a single pair. Still apparently happy, she returned to

Visionworks again and purchased a single pair of eyeglasses at 60% off.

      Mora, though, is no longer happy. Now she is suing Visionworks to get back nearly

half of what she paid in the BOGO transactions. That’s not because the eyeglasses are poor

quality or defective; in fact, Mora readily admits the eyeglasses are worth what she paid.

Instead, Mora argues she should have paid 40% less (than the eyeglasses’ value) because

Visionworks’ BOGO promotion is deceptive. The Court disagrees and concludes that because

Mora admits she got exactly what she paid for, she has no damages.
Case 8:18-cv-00335-JSM-JSS Document 69 Filed 10/31/19 Page 2 of 9 PageID 2429




                         FACTS AND PROCEDURAL HISTORY

       Visionworks sells eyeglasses to customers in multiple markets in Florida. Visionworks

considers a “complete pair” of eyeglasses to consist of frames, a left lens, a right lens, and

optional lens treatments and coatings. When Visionworks offers a promotion, such as BOGO

or a percentage discount, the list price of the eyeglass components does not change in advance

of the promotion. In other words, Visionworks does not mark up the list prices of the

components prior to offering a BOGO promotion.

       Mora purchased eyeglasses from Visionworks’ Bradenton store on three occasions in

2015 and 2016. In May 2015, Mora saw a Visionworks’ advertisement in the newspaper

offering BOGO or 40% off a single pair. Once at the store, she decided to use the BOGO offer

to get two complete pairs of glasses for her husband, Carl Mora. The BOGO promotion

required Mora to purchase the first pair at list price, after which the second pair would be free.

Mora paid $628.44 for the two pairs of eyeglasses and a cleaning kit.

       Less than two weeks later, she returned to the store to get eyeglasses for herself. She

asked about the price for a single pair, and the employee told Mora that she could get a single

pair for 50% off. Mora again decided to use the BOGO promotion and got two pairs. In

addition to the BOGO promotion, Visionworks applied a $10 off promotion based on another

coupon Mora saw in the newspaper. Mora paid $669.93 for the two pairs of eyeglasses in this

transaction.

       Finally, in 2016, Mora returned to Visionworks to replace a pair of eyeglasses her

husband lost. Although she had the option to again use the BOGO discount, she opted to use

a 60% off discount on a single pair of eyeglasses. Mora paid 225.98 for the eyeglasses.


                                                2
Case 8:18-cv-00335-JSM-JSS Document 69 Filed 10/31/19 Page 3 of 9 PageID 2430




       In total, Mora purchased five pair of eyeglasses from Visionworks, four at BOGO and

one at 60% off. Mora admitted the value of the eyeglasses she received in the BOGO

transactions was worth the price she paid. (Doc. 61-7, p. 99).

       In February 2018, Mora filed this lawsuit alleging that Visionworks was unjustly

enriched and violated the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”).

Specifically, she alleged that Visionworks inflated the price of its eyeglasses over time and

that the regular price of a single, complete pair of eyeglasses was 40% less than the list price.

So, she contends, Visionworks’ repeated and continuous use of the BOGO promotion, which

required the first pair to be purchased at the list price, was deceptive and unfair because the

second pair was not actually “free” as advertised.

                           SUMMARY JUDGMENT STANDARD

       Motions for summary judgment should be granted only when “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any show there is no genuine issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (internal

quotation marks omitted); Fed. R. Civ. P. 56(c). The existence of some factual disputes

between the litigants will not defeat an otherwise properly supported summary judgment

motion; “the requirement is that there be no genuine issue of material fact.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law applicable to the claimed

causes of action will identify which facts are material. Id. Throughout this analysis, the court

must examine the evidence in the light most favorable to the nonmovant and draw all

justifiable inferences in its favor. Id. at 255.


                                                   3
    Case 8:18-cv-00335-JSM-JSS Document 69 Filed 10/31/19 Page 4 of 9 PageID 2431




         Once a party properly makes a summary judgment motion by demonstrating the

absence of a genuine issue of material fact, whether or not accompanied by affidavits, the

nonmoving party must go beyond the pleadings through the use of affidavits, depositions,

answers to interrogatories and admissions on file, and designate specific facts showing there

is a genuine issue for trial. Celotex, 477 U.S. at 324. The evidence must be significantly

probative to support the claims. Anderson, 477 U.S. at 248–49.

         This Court may not decide a genuine factual dispute at the summary judgment stage.

Fernandez v. Bankers Nat’l Life Ins. Co., 906 F.2d 559, 564 (11th Cir. 1990). “[I]f factual

issues are present, the Court must deny the motion and proceed to trial.” Warrior Tombigbee

Transp. Co. v. M/V Nan Fung, 695 F.2d 1294, 1296 (11th Cir. 1983). A dispute about a

material fact is genuine and summary judgment is inappropriate if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party. Anderson, 477 U.S. at 248;

Hoffman v. Allied Corp., 912 F.2d 1379, 1383 (11th Cir.1990). However, there must exist a

conflict in substantial evidence to pose a jury question. Verbraeken v. Westinghouse Elec.

Corp., 881 F.2d 1041, 1045 (11th Cir. 1989).

                                        DISCUSSION

         Visionworks moves for summary judgment on Mora’s unjust enrichment and

FDUTPA claims arguing that she has no actual damages since she admitted that the eyeglasses

she received were worth the price she paid.1 Mora argues that is not the correct measure of



1
  Visionworks raised four additional grounds in its summary judgment motion and moved to exclude
Mora’s expert in a separate motion. Because Visionworks’ argument addressed here is dispositive,
the Court declines to consider the remaining arguments or the Daubert motion.


                                               4
Case 8:18-cv-00335-JSM-JSS Document 69 Filed 10/31/19 Page 5 of 9 PageID 2432




damages. The Court agrees with Visionworks on both claims and concludes it is entitled to

judgment in its favor.

A. Unjust Enrichment Claim Fails because Mora Got Goods Worth What She Paid

       The elements of a Florida unjust enrichment claim are: “(1) plaintiff has conferred a

benefit on the defendant, who has knowledge thereof; (2) defendant voluntarily accepts and

retains the benefit conferred; and (3) the circumstances are such that it would be inequitable

for the defendant to retain the benefit without paying the value thereof to the plaintiff.”

Hillman Const. Corp. v. Wainer, 636 So. 2d 576, 577 (Fla. Dist. Ct. App. 1994). Thus, if a

plaintiff gives money to a defendant and plaintiff receives something of equal value from

defendant in return, there is no unjust enrichment under Florida law.

       Mora’s unjust enrichment claim fails. Mora admitted the eyeglasses were worth what

she paid, so she did not confer a benefit on Visionworks without receiving the same value in

return. So the Court concludes it is not inequitable for Visionworks to retain the entire

purchase price paid by Mora for the eyeglasses she received, and the Court will enter summary

judgment in favor of Visionworks on this claim.

   B. FDUTPA Claim Fails because Mora Has No Actual Damages

       A FDUTPA claim has three elements: “(1) a deceptive act or unfair practice; (2)

causation; and (3) actual damages.” Carriuolo v. Gen. Motors Co., 823 F.3d 977, 983 (11th

Cir. 2016). Florida courts have interpreted the actual damages element as follows:

       [T]he measure of actual damages is the difference in the market value of the
       product or service in the condition in which it was delivered and its market value
       in the condition in which it should have been delivered according to the contract
       of the parties.



                                               5
Case 8:18-cv-00335-JSM-JSS Document 69 Filed 10/31/19 Page 6 of 9 PageID 2433




Rollins, Inc. v. Heller, 454 So. 2d 580, 585 (Fla. Dist. Ct. App. 1984) (quoting and adopting

the standard set forth in Raye v. Fred Oakley Motors, Inc., 646 S.W.2d 288, 290 (Tex. App.

Ct. 1983)). Actual damages do not include consequential, special, or incidental damages.

Dorestin v. Hollywood Imports, Inc., 45 So. 3d 819, 828 (Fla. Dist. Ct. App. 2010).

       While the Court is unaware of a case applying Heller’s “actual damages” definition to

a BOGO transaction, there is some guidance in Florida law. In Baptist Hosp., Inc. v. Baker,

84 So. 3d 1200, 1204–05 (Fla. Dist. Ct. App. 2012), a Florida appellate court reversed the

trial court’s class certification ruling after holding that the proposed class representative had

no actual damages. The case involved a class suing a hospital under FDUTPA for asserting

allegedly illegal hospital liens. Id. at 1203. The plaintiff paid the lien and testified that “he

had no issues with the services he was provided by the hospital or the amount he was billed

for those services.” Id. at 1204. The appellate court held the plaintiff had not suffered any

actual damages, relying on the Heller definition of “actual damages.” Id. at 1205.

       In another case, Reilly v. Chipotle Mexican Grill, Inc., 711 F. App'x 525 (11th Cir.

2017), the Eleventh Circuit Court of Appeals considered whether a plaintiff suffered actual

damages in a FDUTPA claim. The plaintiff asserted a class action arguing that Chipotle’s

advertisement that its food was GMO-free was deceptive because some of the animals were

given feed containing GMOs. Id. at 527–28. Chipotle argued the plaintiff suffered no actual

damages, and the district court entered summary judgment for Chipotle. Id. at 528. The

Eleventh Circuit affirmed summary judgment for Chipotle, holding the plaintiff suffered no

actual damage since she paid the same price for meals before and after the GMO advertising

began, and because she failed to introduce evidence that a non-GMO burrito is worth more


                                               6
    Case 8:18-cv-00335-JSM-JSS Document 69 Filed 10/31/19 Page 7 of 9 PageID 2434




than a GMO-burrito. Id. at 529–30. The Eleventh Circuit also noted that whether Chipotle’s

advertising was deceptive was irrelevant since the plaintiff suffered no actual damages. Id. at

530.

         Applying the Heller “actual damages” definition to Mora’s claim and considering

cases applying the definition, this Court concludes Mora did not demonstrate actual damages.

Mora needed to introduce evidence that the value of the pairs of eyeglasses she received was

less than the amount she paid in the BOGO transactions. Not only did Mora fail to present

evidence showing that eyeglasses were not worth what she paid, she testified to the exact

opposite. Because Mora failed to demonstrate actual damages, her claims necessarily fail.

         While not binding, the Court notes this outcome is in accord with all the consumer

fraud BOGO cases of which this Court is aware.2 For instance, in Camasta v. Jos. A. Bank

Clothiers, Inc., 761 F.3d 732 (7th Cir. 2014), the Seventh Circuit Court of Appeals affirmed

dismissal of a consumer fraud claim involving a “buy one shirt, get two shirts free” discount.

After explaining that the consumer fraud statute at issue required the plaintiff to have actual

damages, the Circuit Court held,

                Central to Camasta’s argument is the claim that the advertised “sale
         prices” were in fact just the normal or regular retail prices being promoted as
         temporary price reductions. … However, Camasta failed to provide any
         evidence that he paid more than the actual value of the merchandise he received.

Id. at 739.




2
  Mora relies on Hinojos v. Kohl's Corp., 718 F.3d 1098 (9th Cir. 2013), to argue she has actual
damages under consumer fraud statutes. But as the Ninth Circuit later explained, Hinojos is a standing
case and, therefore, inapposite to the issue before the Court. See Chowning v. Kohl's Dep't Stores,
Inc., 733 F. App'x 404, 406 (9th Cir. 2018).


                                                  7
Case 8:18-cv-00335-JSM-JSS Document 69 Filed 10/31/19 Page 8 of 9 PageID 2435




       In Johnson v. Jos. A. Bank Clothiers, Inc., No. 2:13-CV-756, 2014 WL 4129576 (S.D.

Ohio Aug. 19, 2014), the plaintiffs alleged the defendant’s buy one suit, get three suits free

promotion violated Ohio’s consumer fraud protections. The plaintiffs’ claimed this promotion

was deceptive, arguing “[b]ecause suits are almost never sold at the ‘purported regular price,’

that price is illusory and it is the ‘sale price’ that is the true regular price.” Id. at *4 (internal

quotations edited for clarity). The district court dismissed the class claims, explaining:

       Under these circumstances, and even assuming that plaintiffs are able without
       unreasonable speculation to assign a dollar amount to their claimed actual
       damages, recognition of plaintiffs' claim would leave each plaintiff with four
       suits that are worth, collectively, no less than the amount paid for them, plus
       some additional amount in claimed damages. It is clear to this Court that
       the Amended Complaint fails to allege actual injury or damage as a result of the
       alleged OCSPA violation.

Id. at *7.

       Foreign courts have applied a similar analysis to non-BOGO marketing schemes, much

like the Reilly and Baker cases. In Belcastro v. Burberry Ltd., No. 16-CV-1080 (VEC), 2017

WL 744596 (S.D.N.Y. Feb. 23, 2017), the plaintiff “attempted to shoehorn his ‘But-I-

Thought-I-Was-Getting-A-Bargain’ claims into Florida’s consumer protection statute and

common law torts.” Id. at *1. The district court dismissed the FDUTPA claim after concluding

the plaintiff had no actual damages because the value of the goods—in that case, shirts—was

worth the amount the he paid. Id. at *6. See also Shaulis v. Nordstrom, Inc., 865 F.3d 1 (1st

Cir. 2017) (affirming dismissal of a claim premised on a deceptive “compare at” tag price on

a sweater because there was no allegation of an actual injury based solely on plaintiff’s belief

as to the perceived value); Gerboc v. ContextLogic, Inc., 867 F.3d 675, 681 (6th Cir. 2017)




                                                  8
Case 8:18-cv-00335-JSM-JSS Document 69 Filed 10/31/19 Page 9 of 9 PageID 2436




(affirming dismissal of consumer fraud action for lack of damages where the plaintiff “got

what he paid for: a $27 item that was offered as a $27 item and that works like a $27 item.”).

       Common to all these cases is the requirement that a plaintiff bringing a consumer fraud

action must show that what she got is worth less than she paid. While Mora attempts to frame

the issue differently—arguing the deal she got is not as much of a bargain as she thought—

the Court sees no reason to depart from the well-established measure of actual damages. So

the Court will enter summary judgment in favor of Visionworks.

                                       CONCLUSION

       Mora got what she paid for. Because she got what she paid for, she has no damages

and Visionworks was not unjustly enriched. No deceptive advertising or marketing by

Visionworks can change those facts. Without being able to show that the value of what she

received is less than what she paid, Mora cannot succeed on her FDUTPA and unjust

enrichment claims. So Visionworks is entitled to summary judgment in its favor.

       Accordingly, it is ORDERED AND ADJUDGED that:

       1.     Defendant Visionworks of America, Inc.'s Motion for Summary Judgment

              (Doc. 61) is GRANTED.

       2.     All pending motions are denied as moot.

       3.     The Clerk is directed to close this case.

       DONE and ORDERED in Tampa, Florida, this 31st day of October, 2019.




Copies furnished to:
Counsel/Parties of Record

                                               9
